Citation Nr: 0208299	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is entitled to service connection for 
psychiatric disorders, variously diagnosed as post traumatic 
stress disorder (PTSD) and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979.

The current appeals comes before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Cleveland, Ohio, which denied service 
connection for nervous condition, to include PTSD.  The 
veteran has subsequently moved and his claims file comes to 
the Board from the RO that currently has jurisdiction, or 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.  

2.  The veteran did not engage in combat with the enemy.

3.  The medical evidence does not establish a link between 
the veteran's current psychiatric symptoms and his claimed 
in-service stressor.

4.  The veteran indicated he first sought psychiatric 
treatment in 1993, more than 14 years after his discharge 
from service.  The evidence first reveals a diagnosis of 
paranoid schizophrenia in October 1997.

5.  The evidence does not demonstrate that paranoid 
schizophrenia manifest to a compensable degree within one 
year of the veteran's service.

6.  The evidence does not demonstrate that paranoid 
schizophrenia, initially manifesting post service, is related 
to his active duty.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.655 (2001); 67 Fed. Reg. 10,330 (Mar. 7, 
2002) (to be codified at 38 C.F.R. § 3.304(f)).

2.  Paranoid schizophrenia was not incurred in or aggravated 
by the veteran's service.  38 U.S.C.A. §§ 1112, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Summary of the Evidence

In September 1997, the veteran submitted service connection 
claims for PTSD and paranoid schizophrenia.  He also 
submitted a statement in support of his claim in September 
1997 which reflects that while with the 43rd Engineering 
Battalion a buddy of his had barricaded himself in his 
barracks room after slitting his wrists.  The veteran 
continues in his September 1997 statement to state that his 
buddy was subsequently shot by the military police that had 
arrived and forcibly entered the buddy's room.  The veteran 
states, "I went in and saw his brains splattered all over."  
The veteran contends in his September 1997 statement in 
support of his claim that after the incident that he blocked 
out the incident but then began to feel paranoid and 
withdrawn, and specifically contends that the incident 
described "sparked" his paranoid schizophrenia.

In October 1997, RO requested additional information 
regarding his PTSD claim to aid in establishing a stressor 
that occurred while on active duty.  In November 1997 the 
veteran submitted a statement in support of his claim in 
which he again states that his friend was killed by the 
military police, sometime between April 1977 and 1978 while 
stationed at Fort Benning, Georgia.  He also submitted in 
November 1997 an Information in Support of Claim for Service 
Connection for PTSD in which he specifically alleges that 
seeing his friend killed by the military police contributed 
to his PTSD.  The information statement also reflects that 
the veteran could not remember the name of his friend.

An October 1997 Psychological Consultation Report, reflects 
that the veteran was currently in an inpatient psychiatry 
unit and taking medication for his psychotic symptoms, that 
his mother died in May 1997, and that his step-son suddenly 
died in January 1997.  The report reflects that the veteran 
indicated that he believes the onset of his schizophrenia 
occurred while he was in the Army and that his paranoia led 
to his discharge for an unsuitable defective attitude.  The 
report shows that the veteran reported three traumatic events 
to the examiner: while veteran was stationed at Fort Dix, a 
friend cut his wrist after receiving a "Dear John" letter; 
while stationed at Fort Benning, the veteran passed a friend 
coming from the pay phone to whom he spoke but who did not 
respond, later veteran received a message that his friend had 
cut his wrist, and when veteran arrived at his friend's room, 
he witnessed the military police shoot his friend; a short 
time after witnessing his friend be shot, the veteran had a 
bullet shoot past his head while walking to his car.  The 
report reflects that the veteran indicated that his recent 
outpouring of emotion during inpatient care was due memories 
of the military police shooting incident.  The examiner 
concluded in the consultation report that the veteran met the 
criteria for PTSD and paranoid schizophrenia and that his 
current episode may have been triggered by the death of both 
his mother and his step-son within a 5 month period.  A 
master level psychology student, and a Ph.D. level supervisor 
signed the consultation report in November 1997.

An October 1997 VA Mental Disorders Examination report, 
conducted by a VA psychiatrist, contains a diagnostic 
impression of chronic paranoid schizophrenia.  The report 
reflects that the veteran accounted to the VA physician that 
his friend had been shot by the military police and indicated 
that he did not inform anyone while in the Army about his 
psychiatric troubles because he "figured they'd give a 
lobotomy or shock therapy".  The report also reflects that 
the veteran indicated that he saw a psychiatrist for a very 
short interview when mustering out of service, and that he 
first saw a psychiatrist in 1993.

The veteran indicated via his January 1999 substantive appeal 
that his "nervous condition" was due to witnessing his 
friend being killed by a military policeman while in service.  
In March 1999 the veteran submitted an apparent newspaper 
article concerning the shooting of a service member by a 
military policemen at Fort Benning.  The article reflects 
that a service member had barricaded himself in his barracks 
room, was threatening suicide, and that he was shot in the 
head at point-blank range by a military policeman after the 
military police had broken into the service member's room.  
The copy of the article is from two pages of a newspaper, 
although the specific newspaper and date of publication are 
not apparent from the copies submitted by the veteran.  In 
the accompanying statement in support of claim, the veteran 
indicated the article was from Sunday, August 21, 1977.

A VA PTSD Clinic Consult Results note dated in August 1999 
reflects that the self-reported data from the veteran 
supported PTSD, that the veteran endorsed symptoms for PTSD 
and paranoid schizophrenia, and contained a plan for a 
another appointment to review the veteran's DD214, which had 
yet to be submitted, and his general psychiatric history.

The veteran submitted another statement in support of his 
claim, which is dated in March 1999 and which was received by 
RO in May 1999.  The statement reflects that the veteran 
indicates that on Sunday, 21, 1977, he was stationed at Fort 
Benning, Georgia, and that while walking down to the phone 
and snack machine he saw a private coming up from the phone, 
that the veteran spoke to the private but that the veteran 
did not speak to him, the veteran was then on the phone for 
an unremembered amount of time, a third person came up to him 
and told him the private had cut his wrists and had put a 
locker in front of the door.  The veteran also indicates that 
he remembers thinking that he had just past the private not 
that long before and while someone else called for help, the 
veteran headed to the private's barrack room which was across 
from his own.  The veteran also stated that he remembers 
going to the private's door, someone was banging on the door 
to get the private to open it, and then the military police 
arrived and made everyone leave the hallway.  The veteran 
also indicated in his statement in support of his claim that 
while he left the hallway, he remained in the doorway to the 
barracks where he could still see into the hallway, that a 
military policeman kicked open the blocked door after which a 
second military policeman entered the room with his weapon 
drawn and fired a shot.  The veteran chronicles that the 
private's best friend was in the hallway jumping up and down 
and that after the shooting, the veteran went to tell his 
roommate what had occurred after which he headed back to the 
barracks, in time to see the ambulance come to take away the 
private (who the veteran indicated died on the way to the 
hospital).

A VA Discharge Instructions report from a May 17, 2000, to 
May 22, 2000, in-patient care reflects a diagnosis of PTSD 
and follow-up appointment at the PTSD Evaluation Clinic.  A 
VA Discharge Instructions report from June 15, 2000, to June 
16, 2000, in-patient care contains a diagnosis of PTSD and 
anti-social personality disorder.

In August 2000, RO requested a VA examination of the veteran.  
The RO remarked:

Veteran should be afforded a 
comprehensive examination by a board of 
two psychiatrist to determine whether or 
not the veteran has PTSD.  In addition, 
the board is requested to review the 
claims folder and opine as to whether or 
not the veteran's claimed stressor is 
sufficient to support a diagnosis of 
PTSD.  It is important to note that the 
veteran's own testimony indicates he did 
not actually witness his friend being 
killed, he just heard about it after 
returning to the barracks.  In addition, 
the veteran currently has a diagnosis of 
schizophrenia.  The psychiatrists are 
requested to differentiate the 
symptomatology of each psychiatric 
disability if possible.  All necessary 
tests and studies should be performed.  
The claims folder must be made available 
to the examiner prior to the examination.  
Full rationale for all opinions and 
diagnoses must be provided to include 
rationale for the global assessment of 
functioning assigned.

The evidence of record reflects that the veteran failed to 
report for the scheduled August 2001 VA examination.  In an 
August 23, 2001, correspondence with RO, veteran indicates he 
did not receive notice of his scheduled VA examination in 
connection with his service connection claims, provided a new 
address as he had moved, and requested that another 
examination be scheduled at a different VA medical facility.  
RO again requested that veteran be scheduled for a VA 
examination.  The evidence of record reflects that the 
veteran again failed to report for the scheduled October 2001 
VA examination.  

A May 2002 letter to the veteran at the last address provided 
by the veteran states that the veteran needed to furnish 
additional information so that further action could be taken 
on his claim, and reflects that RO had attempted to schedule 
the veteran for VA examinations at two different VA medical 
facilities, for which the veteran had failed to report.  The 
May 2002 letter clearly states that the veteran needed to 
respond if he planned on reporting to any future scheduled VA 
examinations and that if the veteran did not respond, a 
decision would be made based on the information currently in 
his claims file.

II.  Veterans Claims Assistance Act

VA has a duty to assist in the development of facts relating 
to these service connection claims by notifying the veteran 
and his representative of any information needed to complete 
his claims and a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  The veteran was specifically notified of the VCAA 
and that the RO would make reasonable efforts to help the 
veteran obtain evidence to further his claims by letter in 
June 2001.  The June 2001 letter also informed the veteran 
that the ultimate responsibility to make sure that evidence 
has been received by the RO remained with the veteran as well 
as informing the veteran that a VA examination had been 
requested on his behalf to further his claim and that failing 
to report for the examination would result in a decision 
being made based on the evidence of record.  He was also 
notified of the pertinent laws and the principles of service 
connection, including presumptive service connection for 
certain diseases including paranoid schizophrenia, in the 
December 1998 Statement of the Case (SOC).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed for his claim.  
Additionally, VA has sought, obtained, and associated with 
his claims file the veteran's service medical records, 
service personnel records, VA treatment records, VA 
examination reports, and scheduled the veteran for two VA 
compensation and pension examinations for which the veteran 
failed to report. According, VA's duty to assist the veteran 
regarding his service connection claims has been satisfied.

III.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD  requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  67 Fed. Reg. 10,330 (Mar. 7, 2002) 
(to be codified at 38 C.F.R. § 3.304(f)).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  67 Fed. Reg. 
10,330 (Mar. 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).

To begin, the Board notes that the veteran's claimed stressor 
does not involve an incident with a military foe or hostile 
unit, ship, tank, or aircraft.  In short, the veteran does 
not contend that his claimed stressor resulted from 
engagement with an enemy force.  The Board specifically finds 
that the veteran did not engage in combat with the enemy.  As 
such, the veteran does not qualify for the specific 
evidentiary standards afforded combat veterans.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997); 38 U.S.C.A. § 1154 (West 
1991 & Supp. 2001); 67 Fed. Reg. 10,330 (Mar. 7, 2002) (to be 
codified at 38 C.F.R. § 3.304(f)).
To warrant service connection for PTSD, the veteran must 
establish by medical evidence a link between any current 
symptomatology of PTSD and an in-service stressor.  67 Fed. 
Reg. 10,330 (Mar. 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).  A complete and thorough review of the evidence 
of record does not reveal probative medical evidence that 
establishes such a link.  The VA Discharge Instructions from 
May 2000 and June 2000 are not material to the issue at hand, 
to establish a link between PTSD symptomatology and an in-
service stressor, as neither purport any such medical 
opinion.  See Timberlake v. Gober, 14 Vet. App. 122, 129 
(2000); Wray v. Brown, 7 Vet. App. 488, 492 (1995).
The August 1999 VA PTSD Clinic Consult Results note 
specifically reflects that the veteran himself endorsed 
symptoms for PTSD and that the self-reported data supported 
PTSD.  The examiner noted that another appointment was needed 
for review of the veteran's complete psychiatric history and 
military records.  As such, the August 1999 VA PTSD Clinic 
Consult Results note is not probative to establishing a link 
between any current symptomatology of PTSD and the veteran's 
claimed in-service stressor as the medical examiner does not 
attempt to opine, on an independent basis, such a conclusion.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); M21-1, Part VI, paragraph 
11.38e) (Change 65, October 28, 1998).
The October 1997 Psychological Consultation Report reflected 
that the veteran met the criteria for PTSD.  And while the 
report reflected that the veteran indicated that his 
outpouring of emotion during inpatient care was due to 
memories of seeing a fellow serviceman being shot by military 
police, the examiner specifically endorsed that his "current 
episode" may have been triggered by the death of both his 
mother and step-son within five months of each other earlier 
in the year.  As such, this medical evidence alone does not 
establish that any PTSD symptomatology is linked to the 
veteran's claimed in-service stressor.
In assisting the veteran in developing his service connection 
claim for PTSD, the RO scheduled the veteran for two VA 
examinations in an attempt to have VA psychiatrists provide 
full rationales for all opinions regarding any PTSD 
symptomatology and the veteran's claimed in-service 
stressors.  The VA psychiatrists would have had the veteran's 
claims file, containing his psychiatric history, his service 
medical records, and his service personnel records, available 
for review prior to the examination so that a fully informed 
and probative medical opinion could be made.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); M21-1, Part VI, paragraph 11.38e) 
(Change 65, October 28, 1998).  
The evidence of record reflects that the veteran failed to 
report for the scheduled VA examinations.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(a)(b) (2001).  In August 2001 the veteran 
stated he did not receive notification of his scheduled 
examination and informed the RO that he had moved.  No reason 
for failing to report for the second scheduled examination is 
of record.  The evidence of record reveals that notice of his 
scheduled VA examinations were sent to the veteran's last 
known address in each instance.  See 38 C.F.R. § 3.1(q) 
(2001) ("notice" means written notice sent to a claimant at 
his latest address of record).  A May 2002 letter sent by the 
RO to the veteran at his last address of record specifically 
informed the veteran that a decision would be made on his 
claims with the information currently contained in his claims 
file if no further contact was received from him as to 
whether he planned to report for a VA examination.  The 
evidence of record does not reflect that the veteran 
responded to the May 2002 letter.  Therefore, since the 
evidence reveals that the veteran failed to report for VA 
examinations scheduled in conjunction with his original 
compensation claim and that he did not submit a good cause 
for failing to report, the Board must decide his claim based 
on the evidence of record.

As previously indicated, the current evidence of record does 
not support a finding that any symptomatology of PTSD is 
linked to the veteran's claimed in-service stressor.  See  67 
Fed. Reg. 10,330 (Mar. 7, 2002) (to be codified at 38 C.F.R. 
§ 3.304(f)).  In brief, the evidence of record is void of 
probative, medical evidence that links PTSD to an in-service 
stressor.  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board has considered the doctrine of reasonable doubt in 
the veteran's favor, but, as the preponderance of the 
evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001). 

IV. Service Connection for Paranoid Schizophrenia

The veteran also contends that the event involving the 
military police and a fellow serviceman caused his paranoid 
schizophrenia.  In essence, the veteran contends that his 
paranoid schizophrenia is due to his service.  After a 
complete and thorough review of the evidence of record, the 
Board cannot agree with his contention.  As such, his service 
connection claim for paranoid schizophrenia must fail.

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Certain chronic 
diseases, including paranoid schizophrenia, are considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service when 
the chronic disease manifests to a compensable degree within 
one year from separation from service.  38 U.S.C.A. §§ 1112, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  The determination of the merits 
of the claim must be made as to whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board again notes that as the veteran failed to report 
for his scheduled VA examinations without good cause, the 
Board must determine the merits of his claim on the evidence 
currently of record.  See 38 C.F.R. § 3.655(a)(b) (2001)

The veteran's service medical records are void of a diagnosis 
of or treatment for any psychiatric problems.  The June 1977 
enlistment Report of Medical Examination report reflects that 
he was clinically evaluated as psychiatrically normal.  While 
the August 1979 Report of Medical History reflects that the 
veteran indicated he had or had in the past had frequent 
trouble sleeping, nervousness, and depression or excessive 
worry, the August 1979 Report of Medical Examination reflects 
that the veteran was again clinically evaluated as 
psychiatrically normal and the examining physician 
specifically noted "No psychiatric disease found at this 
time."  The same physician noted on an August 1979 Report of 
Mental Status Evaluation report that the veteran had normal 
behavior, was fully alert, had a level mood (as opposed to 
depressed or hyperactive), had a clear thinking process, 
normal thought content, and good memory.  The August 1979 
Report of Mental Status Evaluation report also reflects that 
the physician found no significant mental illness, found the 
veteran to be mentally responsible, and specifically noted no 
psychiatric disorder in the remarks portion of the report.

In fact, the evidence of record first demonstrates a 
diagnosis of paranoid schizophrenia in October 1997 and that 
the veteran indicated that he first sought psychiatric 
treatment in 1993.  As the veteran's paranoid schizophrenia 
is not shown in his service medical records and psychiatric 
treatment is not indicated until over 14 years after his 
separation from service, the first question before the Board 
is whether the veteran had paranoid schizophrenia to a 
compensable degree within one year of his discharge from 
service such that service connection is warranted based on a 
presumptive period.  As previously indicated, certain chronic 
diseases, including paranoid schizophrenia, are presumed to 
be incurred in service when manifest to a compensable degree 
within one year of the veteran's discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309 (2001).  The veteran indicated that 
he first sought psychiatric treatment in 1993, more than 14 
years after his discharge from service.  None of the evidence 
of record reflects treatment for paranoid schizophrenia 
symptomatology, to any degree, during the year following the 
veteran's discharge from service.  Therefore, the Board finds 
that the evidence of record does not reflect the 
manifestation of paranoid schizophrenia to a compensable 
degree within one year from the veteran's discharge from 
service such that service connection for paranoid 
schizophrenia is warranted based on a presumptive period.

The next question before the Board is whether the current 
presence of paranoid schizophrenia is related to his service, 
such that service connection could be assigned.  Service 
connection may be granted for a current disability when a 
competent medical opinion links, or provides a nexus, to an 
in-service injury or disease.  See 38 C.F.R. § 3.303(d) 
(2001).  While the October 1997 VA Mental Disorder 
Examination reflected that the veteran stated that he did not 
seek psychiatric help during service as he figured he would 
be given a lobotomy or shock therapy, his service medical 
records indicated that upon examination in August 1979, a 
physician specifically stated that no psychiatric disease was 
found.  In addition, the post-service medical evidence does 
not indicate that his current paranoid schizophrenia is 
attributed etiologically to his service, or any incident or 
disease therein.  Therefore, the Board finds that competent 
medical evidence does not establish a link, or nexus, between 
the veteran's current manifestation of paranoid schizophrenia 
and his service.

The Board notes that the veteran specifically asserts, in his 
September 1997 statement in support of claim, that witnessing 
a friend get shot by military police while he was in service 
"sparked" his paranoid schizophrenia.  However, the 
evidence of record does not reveal that the veteran possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical causation. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions 
are incompetent and will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  His 
assertion that witnessing a friend get shot by military 
police caused his paranoid schizophrenia is not a competent 
medical opinion and, as such, is insufficient to establish 
his contention.

In brief, the evidence does not show that the paranoid 
schizophrenia was incurred during service or manifested to a 
compensable degree within one year from his discharge from 
service.  Neither does competent medical evidence show that 
his paranoid schizophrenia is causally related to his 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection for paranoid schizophrenia.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).  The Board has considered 
the doctrine of reasonable doubt in the veteran's favor, but, 
as the preponderance of the evidence is against his claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).

(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is denied.

Service connection for paranoid schizophrenia is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

